Citation Nr: 0332285	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  95-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a right leg 
disorder. 

3.  Entitlement to service connection for a right shoulder 
disorder. 

4.  Entitlement to service connection for a bilateral foot 
disorder. 

5.  Entitlement to service connection for a left wrist 
disorder. 

6.  Entitlement to service connection for residuals of a 
nasal fracture. 

7.  Entitlement to service connection for residuals of 
removal of a neck cyst. 

8.  Entitlement to service connection for an undiagnosed 
illness, manifested by pain in joints other than the back, 
right leg, right shoulder, feet and left wrist.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On January 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by an orthopedist.  The examiner must 
review the claims folder and must state 
that he/she did so.  The examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms, as well 
as the veteran's post-service work 
history as it pertains to joint injuries.  
All indicated tests and studies, 
including x-rays, should be accomplished.  

a.  As to the veteran's claims of service 
connection for low back, right leg, right 
shoulder, feet, and left wrist 
disabilities, the orthopedist must 
provide answers to the following 
questions:

(i).  Does the veteran currently suffer 
from disease process of the low back, 
right leg, right shoulder, feet, and/or 
left wrist?  If so, please provide the 
specific diagnoses of the disorders found 
and the location for each disorder (i.e., 
degenerative joint disease, osteo 
arthritis, traumatic arthritis, 
rheumatoid arthritis, bursitis, 
impingement syndrome, neuropathy, strain, 
etc.).  

(ii).  If the veteran is diagnosed with a 
disease process of the low back, right 
leg, right shoulder, feet, and/or left 
wrist, as to each area, state whether it 
is as least as likely than not that it is 
attributable to the veteran's military 
service.  

(iii.).  If one of the veteran's 
diagnoses includes arthritis, verified by 
x-ray, as to each join effected, state 
whether it is as least as likely than not 
that the arthritis manifested itself to a 
compensable degree within one year of the 
veteran's separation from military 
service.

b.  As to the veteran's claim of service 
connection for an undiagnosed illness 
manifested by pain in joints other than 
low back, right leg, right shoulder, 
feet, and left wrist, the orthopedist 
must thereafter provide answers to the 
following questions: 

(i).  Does the veteran suffer muscle 
and/or joint pain in joints other than 
low back, right leg, right shoulder, 
feet, and left wrist?

(ii).  If he does, can his muscle and/or 
joint pain be associated with a known 
clinical diagnosis, to include an 
underlying orthopedic disorder?

(iii).  If his muscle and/or joint pain 
cannot be associated with a known 
clinical diagnosis, specify whether the 
veteran has objective indications of a 
chronic disability resulting from an 
illness manifested by muscle and/or joint 
pain, as established by history, physical 
examination, and laboratory tests, that 
has either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and worsening 
over a 6-month period?

c.  As to the claim of service connection 
for residuals of a nasal fracture, the 
orthopedist must provide answers to the 
following questions:

(i).  Does the veteran medical history, 
or current examination, show a history of 
a nasal fracture?

(ii).  If it does, please provide the 
specific diagnoses for all residuals of 
that fracture, if any.

(iii).  State whether it is as least as 
likely than not that identified nasal 
fracture residuals are attributable to 
the veteran's military service.

d.  As to the claim of service connection 
for residuals of removal of a neck cyst, 
the orthopedist must provide answers to 
the following questions:

(i).  Does the veteran's medical history, 
or current examination, show removal of a 
neck cyst?

(ii).  If it does, please provide the 
specific description and diagnoses for 
all residuals of that procedure including 
scarring, if any.

(iii).  State whether it is as least as 
likely than not that identified residuals 
are attributable to the veteran's 
military service.

In providing the above opinions, the 
examiner must take into account the 
veteran's claims, the information 
obtained in connection with the Board's 
development, the fact that the veteran's 
military service ended in September 1993, 
and any post-service injuries.  Legible 
reports of examination must be associated 
with the record and must include all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





